Mr. Justice Beeese, dissenting: I do not concur in this opinion. I am satisfied, from all the testimony in the cause, that the transaction between Bauman and Starkweather was a mortgage only—the transfer of the Egerman mortgage of seven thousand five hundred dollars, was intended merely as a security for the indebtedness of Bauman to Starkweather. This indebtedness is not proved to have exceeded one thousand eight hundred or one thousand nine hundred dollars for rent, and some indefinite amount for money loaned, whether five dollars or five hundred dollars, is not shown. It is not shown that Starkweather delivered up to Bauman any securities he held against him, which Stark-weather would have done had Bauman sold the Egerman mortgage to him. It is clear to my mind, the relation between Starkweather and Bauman, as to this property, was that of mortgagor and mortgagee, and as Bauman has never been foreclosed, his right to redeem exists in full force. I therefore am of opinion the decree should be affirmed. Thornton, J. I do not concur in the opinion of the majority of the Court.